Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 2, 2022 has been entered. The Applicant amended claims 6, 13, 20, 26-27, cancelled claims 11, 16-18, and 22-25, and added claims 28-35. Claims 6-10, 13-15, 20-21, and 26-35 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed March 17, 2022. The examiner withdraws the 112(b) rejections and the Claims objections in light of the amendments to the Claims.
Applicant’s arguments, see page 10 to page 11, filed May 2, 2022, with respect to claim 6 have been fully considered and are persuasive. The rejection of claim 6 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

30. (CURRENTLY AMENDED) The antenna apparatus according to claim 26, wherein a 
Allowable Subject Matter
Claims 6-10, 13-15, 20-21, and 26-35 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “calibrating antenna elements of the first odd row and the second even row of the at least one antenna cells of the first sub-array with respect to one another based on antenna elements of two rows of antenna cells of the second sub-array that is between the first odd row and the second even row of the at least one column of the antenna cells of the first sub-array” in claim 6, “calibrate antenna elements of the first odd row and the second even row of the column of the antenna cells of the first sub-array with respect to one another based on antenna elements of two rows of the antenna cells of the second sub-array that is between the first odd row and the second even row of the at least one column of the antenna cells of the first sub-array” in claim 26, and “calibrating antenna elements of the first odd row and the second even row of the at least one column of antenna cells of the second sub-array with respect to one another based on antenna elements of two rows of antenna cells of the first sub-array that is between the first odd row and the second even row of the at least one column of the antenna cells of the second sub-array” in claim 31 are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845